DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 includes a typographical error, wherein similarly amended claims previously removed the word “optionally”. Specifically, the claim recites “wherein the navigation information and, optionally is transmitted in one or more request messages to the server apparatus.” in line 2 of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Acunto et al. (US Pub. 2019/0174150), herein referenced as D’Acunto.
The applied reference has a common assignee/joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, D’Acunto discloses “A method for adaptive streaming of video data, the method comprising: a server apparatus transmitting first metadata, to a client apparatus, the first metadata defining a first adaptation set, an adaptation set defining one or more sets of segment identifiers, each set of segment identifiers defining a plurality of linearly playable media segments of a predetermined resolution, each media segment in a set of media segments having an identical playback duration, the first metadata enabling a client apparatus to request media segments and sequentially playout the media segments ([0018]-[0019], [0027], [0083]-[0087], Tables 1-2, i.e., a 
the server apparatus receiving navigation information from the client apparatus, the navigation information defining at least a first region, in video frames of the first adaptation set ([0018]-[0019], [0089], [0129], i.e., receiving viewpoint information from the client device); 
the server apparatus selecting second metadata defining a second adaptation set on the basis of spatial playback information and a spatial distance or a spatial overlap between the first region and a second region in the video frames of the first adaptation set, wherein the spatial playback information signals the server apparatus that the second region in the video frames of the first adaptation set is linked to media segments of the second adaptation set ([0034], [0097]-[0100], [0131], i.e., receiving a plurality of manifest files at the client device and using spatial relation descriptors (SRD) for flexible downloading of different spatial subparts at different qualities); and 
the server apparatus transmitting the second metadata or information for retrieving the second metadata to the client apparatus, the second metadata enabling the client apparatus to playback media segments of the second adaptation set after the playback of media segments of the first adaptation set.” ([0097]-[0100], [0129], [0131], i.e., receiving a plurality of manifest files by a client apparatus for continuous playback of media content).
Regarding claim 2, D’Acunto discloses “the server apparatus receiving one or more request messages from the client apparatus or receiving information associated with the one or more request messages, the one or more request messages signaling 
Regarding claim 3, D’Acunto discloses “wherein the navigation information and, optionally is transmitted in one or more request messages to the server apparatus.” ([0018]-[0019], [0089], [0129], i.e., client sends viewpoint details).
Regarding claim 5, D’Acunto discloses “wherein the first metadata defines a set of adaptation sets, each adaptation set defining media segments of a tile stream, wherein video frames of a tile stream define a similar spatial subpart, tile, of a video picture.” ([0028], [0083]-[0084], [0096]-[0097], Tables 1-2, i.e., the MPD includes adaptations sets for one or more representations of a tile stream. A SRD divides the stream in different spatial subparts (tiles))
Regarding claim 6, D’Acunto discloses “wherein the server apparatus determines the navigation information on the basis of the tile streams requested by the client apparatus.” ([0018]-[0019], [0129]). 
Regarding claim 8, D’Acunto discloses “wherein the spatial playback information further includes location information of the first region, the location information including coordinates associated with a location of the first region in one or more video frames of the first adaptation set or information to determine coordinates of the first region in one or more video frames of the first adaptation set.” ([0018]-[0019], [0034], [0068], i.e., location information comprising coordinates of a region in video data).
Regarding claim 10, D’Acunto discloses “wherein the spatial playback information defines a plurality of regions in video frames of the at least one first adaptation set and a plurality of destination identifiers associated with the plurality of 
Regarding claim 11, D’Acunto discloses “wherein the adaptive streaming is based on an HTTP adaptive streaming protocol, the protocol being one of MPEG Dynamic Adaptive Streaming over HTTP (MPEG DASH), 3GPP DASH, and wherein a playback period is defined as a Period as defined in the MPEG DASH standard or a MPEG Common Media Application Format (CMAF) Presentation as defined in the CMAF standard, a Period comprising one or more Adaptation Sets, an Adaptation Set including one or more Representations, a Representation including segments comprising video data of a predetermined video quality and CMAF Presentation comprising one or more CMAF Switching Sets, a CMAF Switching Set including one or more CMAF Tracks, a Track including CMAF fragments comprising video data of a predetermined video quality.” ([0027], [0083]-[0085], [0097]-[100], Tables 1-2).
Regarding claim 12, D’Acunto discloses “wherein the video data include spherical video data, the spherical video data defining pixels on a curved surface, wherein a region of interest is associated with a viewing direction of aCHICAGO, IL 60606 (312)9130001user viewing the video playback of the spherical video data, the region of interest and the first region being defined on the basis of a spherical coordinate system.” ([0017], [0039], [0078]-[0084], Figs. 3A-B, i.e., tiled omnidirectional video).
claim 13, D’Acunto discloses “A client apparatus comprising: a computer readable storage medium having computer readable program code embodied therewith, and a processor, coupled to the computer readable storage medium, wherein responsive to executing the computer readable program code, the processor is configured to perform executable operations comprising: receiving metadata, from a server apparatus, the metadata defining a first adaptation set, an adaptation set defining one or more sets of segment identifiers, each set of segment identifiers defining a plurality of linearly playable media segments of a predetermined resolution, each media segment in a set of media segments preferably having an identical playback duration, the first metadata enabling the client apparatus to request media segments and to sequentially playout the media segments of the set ([0018]-[0019], [0027], [0083]-[0087], Tables 1-2, i.e., a manifest file (MPD) comprises metadata defining adaptation sets of temporal segments of predetermined duration and including one or more resolutions); 
selecting one or more segment identifiers on the basis of the metadata and transmitting one or more requests comprising the one or more segment identifiers and a client identifier to a server apparatus ([0034], [0097]-[0100], [0131], i.e., receiving a plurality of manifest files at the client device and using spatial relation descriptors (SRD) for flexible downloading of different spatial subparts at different qualities); 
transmitting navigation information to the server apparatus, the navigation information defining at least a region, in the video frames of the first adaptation set ([0018]-[0019], [0089], [0129], i.e., viewpoint information from the client device); and 

Regarding claim 14, D’Acunto discloses “A server apparatus configured to generate metadata for a client apparatus, the metadata being configured to enable streaming of, media to the client apparatus, the server apparatus comprising: a computer readable storage medium having computer readable program code embodied therewith, and a processor, coupled to the computer readable storage medium, wherein responsive to executing the computer readable program code, the processor is configured to perform executable operations comprising: transmitting first metadata to a client apparatus, the first metadata defining a first adaptation set, an adaptation set defining one or more sets of segment identifiers, each set of segment identifiers defining a plurality of linearly playable media segments of a predetermined resolution, each media segment in a set of media segments, the first metadata enabling a client apparatus to request media segments and sequentially playout the media segments ([0018]-[0019], [0027], [0083]-[0087], Tables 1-2, i.e., a manifest file (MPD) comprises metadata defining adaptation sets of temporal segments of predetermined duration and including one or more resolutions); 
receiving navigation information from the client apparatus, the navigation information defining at least a first region, in video frames of the first adaptation set 
selecting second metadata defining a second adaptation set on the basis of spatial playback information and a spatial distance or a spatial overlap between the first region and a second region in the video frames of the first adaptation set, wherein the spatial playback information signals the (312)9130001server apparatus that the second region in the video frames of the first adaptation set is linked to media segments of the second adaptation set ([0034], [0097]-[0100], [0131], i.e., receiving a plurality of manifest files at the client device and using spatial relation descriptors (SRD) for flexible downloading of different spatial subparts at different qualities); and 
transmitting the second metadata or information for retrieving the second metadata to the client apparatus, the second metadata enabling the client apparatus to playback media segments of the second adaptation set after the playback of media segments of the first adaptation set.” ([0097]-[0100], [0129], [0131], i.e., receiving a plurality of manifest files by a client apparatus for continuous playback of media content).
Regarding claim 15, D’Acunto discloses “A non-transitory computer-readable medium having instructions stored thereon adaptive streaming of video data that, when executed by one or more processors of a server apparatus, cause the server apparatus to carry out operations including: transmitting first metadata to a client apparatus, the first metadata defining a first adaptation set, an adaptation set defining one or more sets of segment identifiers, each set of segment identifiers defining a plurality of linearly playable media segments of a predetermined resolution, each media segment in a set 
receiving navigation information from the client apparatus, the navigation information defining at least a first region in video frames of the first adaptation set ([0018]-[0019], [0089], [0129], i.e., receiving viewpoint information from the client device); 
selecting second metadata defining a second adaptation set on the basis of spatial playback information and a spatial distance or a spatial overlap between the first region and a second region in the video frames of the first adaptation set, wherein the spatial playback information signals the server apparatus that the second region in the video frames of the first adaptation set is linked to media segments of the second adaptation set ([0034], [0097]-[0100], [0131], i.e., receiving a plurality of manifest files at the client device and using spatial relation descriptors (SRD) for flexible downloading of different spatial subparts at different qualities); and 
transmitting the second metadata or information for retrieving the second metadata to the client apparatus, the second metadata enabling the client apparatus to playback media segments of the second adaptation set after the playback of media segments of the first adaptation set.” ([0097]-[0100], [0129], [0131], i.e., receiving a plurality of manifest files by a client apparatus for continuous playback of media content).
claim 16, D’Acunto discloses “wherein a playback period is defined as a Period as defined in the MPEG DASH standard or a MPEG Common Media Application Format (CMAF) Presentation as defined in the CMAF standard, a Period comprising one or more Adaptation Sets, an Adaptation Set including one or more Representations, a Representation including segments comprising video data of a predetermined video quality and CMAF Presentation comprising one or more CMAF Switching Sets, a CMAF Switching Set including one or more CMAF Tracks, a Track including CMAF fragments comprising video data of a predetermined video quality.” ([0027], [0083]-[0085], [0097]-[100], Tables 1-2).

Allowable Subject Matter
Claims 4, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        December 3, 2021